Name: Commission Regulation (EEC) No 1908/86 of 19 June 1986 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23.6.86 Official Journal of the European Communities No L 166/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1908/86 of 19 June 1986 altering the monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1677/ 85 of 11 June 1985 on monetary compensatory amounts in agriculture (x), as amended by Regulation (EEC) No 1013/86 (2), and in particular Article 9(2) thereof, Having regard to Council Regulation (EEC) No 1678 /85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regu ­ lation (EEC) No 1333/ 86 (4), Having regard to Commission Regulation (EEC) No 3155 / 85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts ( 5), as last amended by Regulation (EEC) No 1002/ 86 (6), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/ 85 were fixed by Commission Regulation (EEC) No 1057/86 (7), as last amended by Regulation (EEC) No 1859/ 86 (8); Whereas Commission Regulation (EEC) No 3153/85 (') lays down detailed rules for the calculation of the monetary compensatory amounts ; whereas, in view of the spot market rates recorded, pursuant to Regulation (EEC) No 3153 / 85 , for the Portuguese escudo, during the period 11 to 17 June 1986, the monetary compensatory amounts applicable to that country should be altered, as the case may be, pursuant to point (a) of Article 5 (3) and Article 9 (2) of Regulation (EEC) No 1677/85 , HAS ADOPTED THIS REGULATION : Article 1 1 . In Parts 7 and 8 , the column headed 'Portugal' in Annex I to Regulation (EEC) No 1057/86 is replaced by that appearing in Annex I to this Regulation . 2 . Annexes II, III and IV to Regulation (EEC) No 1057/ 86 are replaced by Annexes II, III and IV to this Regulation . Article 2 This Regulation shall enter into force on 23 June 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 June 1986 . For the Commission Frans ANDRIESSEN Vice-President ») OJ No L 164 , 24 . 6 . 1985 , p . 6 . 2) OJ No L 94 , 9 . 4 . 1986, p . 18 . 3) OJ No L 164 , 24 . 6 . 1985 , p . 11 . 4) OJ No L 119 , 8 . 5 . 1986 , p . 1 . 5 ) OJ No L 310 , 21 . 11 . 1985 , p . 22 . ") OJ No L 93 , 8 . 4 . 1986, p . 8 . 7) OJ No L 98 , 12 . 4 . 1986, p . 1 . ') OJ No L 161 , 17 . 6 . 1986 , p . 1 . (') OJ No L 310 , 21 . 11 . 1985 , p. 4 . No L 166/2 Official Journal of the European Communities 23 . 6 . 86 PART 7 SUGAR Monetary compensatory amounts Positive ( l) Negative (') CCT heading No Germany . DM Netherlands F1 Denmark Dkr United Kingdom £ Belgium/ Luxembourg Bfrs/Lfrs Ireland £ Irl Italy Lit France FF Greece Dr Spain Pta Portugal Esc A. SUGAR  100 kg ¢ 257,36 188,89 17.01 A O 17.01 B O by 1 % of sucrose content and by 100 kg net of that product (*' 17.02 ex D II (5) 17.02 E 17.02 F I (6) 21.07 F IV 2,574 2,574 2,574 2,574 B. ISOGLUCOSE  for 100 kg on dry matter  17.02 D I 21.07 Fill 281,13 281,13 ( ® ) No monetary compensatory amount shall be applied to sugar and isoglucose exported to non-member countries pursuant to Article 26 of Regulation (EEC) No 1785/ 81 . (2) For flavoured or coloured sugars the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . (5) Where the yield of the raw sugar differs from that of the stan ­ dard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (4) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regu ­ lation (EEC) No 837 /68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . ( 5 ) Other sugars and syrups excluding sorbose. (') Caramelized sugars falling within heading No 17.01 . 23.6 . 86 Official Journal of the European Communities No L 166/3 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Denmark UnitedKingdom Belgium/ Luxembourg Ireland Italy France Greece Spain Portugal DM/100 kg Fl/ 100 kg Dkr/ 100 kg £/ 100 kg Bfrs/Lfrs/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/100 kg Pta/ 100 kg Esc/ 100 kg 17.04 D I a) 0 17.04 D I b) 1 0 17.04 D I b) 2 0 17.04 D I b) 3 aa) 0 17.04 D I b) 3 bb) 0 17.04 D I b) 4 0 17.04 D I b) 5 150,56 17.04 D I b) 6 173,72 17.04 D I b) 7 196,88 17.04 D I b) 8 220,04 17.04 D II a) 0 17.04 D II a) (") 0 17.04 D II b) 1 0 17.04 D II b) 1 ( 13 ) 0 17.04 D II b) 2 0 17.04 D II b) 2 ( 13 ) 0 17.04 D II b) 3 0 17.04 D II b) 3 ( 13 ) 0 17.04 D II b) 4 185,30 17.04 D II b) 4 ( ») 185,30 18.06 B I 0 18.06 B II a) 0 18.06 B II a) ( 15) 0 18.06 B II b) 0 18.06 B II b) ( 1S ) 0 18.06 C I 0 18.06 C I (13 ) 0 18.06 C II a) 1 0 18.06 C II a) 2 0 18.06 C II b) 1 0 18.06 C II b) 1 ( IJ) 0 18.06 C II b) 2 0 18.06 C II b) 2 ( ,3 ) 0 18.06 C II b) 3 0 18.06 C II b) 3 (1J ) 0 18.06 C II b) 4 0 18.06 C II b) 4 ( 15) 0 18.06 D I a) ( ») 0 18.06 D I b) ( ») (') 0 18.06 D II a) 1 0 18.06 D II a) 1 ( 13 ) 0 No L 166/4 Official Journal of the European Communities 23 . 6 . 86 Positive Negative CCT heading No Germany Netherlands Denmark UnitedKingdom Belgium/ Luxembourg Ireland Italy France Greece Spain Portugal DM/100 kg Fl/100 kg Dkr/ 100 kg £/100 kg Bfrs/Lfrs/ 100 kg £ Irl/100 kg Lit/100 kg FF/ 100 kg Dr/100 kg Pta/ 100 kg Esc/ 100 kg 18.06 D II a) 1 (") 18.06 D II a) 2 (') 18.06 D II a) 2 (') ( ») 18.06 D II a) 2 ( «) ( 1S) 18.06 D II b) 1 18.06 D II b) 1 ( ») 18.06 D II b) 1 (") 18.06 D II b) 2 (10) 18.06 D II b) 2 ( ») 18.06 D II b) 2 (") 18.06 D II b) 2 ( ») 18.06 D II b) 2 ( 1S ) 18.06 D II c) 1 (2) 18.06 D II c) 2 O 19.02 B II a) 4 aa) (6) 19.02 B II a) 5 aa) (6) 19.03 A C) 19.03 B I (7) 19.03 B II C) 19.04 19.08 B I a) 19.08 B I b) 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 ' 0 0 208,46 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 19.08 B II a) 19.08 B II b) 1 19.08 B II b) 2 19.08 B II b) 2 H 19.08 B II c) 1 19.08 B II c) 2 19.08 B II c) 2 ( 13 ) 19.08 B II d) 1 19.08 B II d) 2 19.08 B II d) 2 ( ») 19.08 B III a) 1 19.08 B III a) 2 19.08 B III a) 2 ( ») 19.08 B III b) 1 19.08 B III b) 2 19.08 B III b) 2 (,J) 19.08 B III c) 1 19.08 B III c) 2 19.08 B III c) 2 (") 19.08 B IV a) 1 19.08 B IV a) 2 19.08 B IV a) 2 (") 19.08 B IV b) 1 19.08 B IV b) 2 19.08 B IV b) 2 (") 19.08 B V a) 19.08 B V b) No L 166/ 523.6 . 86 Official Journal of the European Communities Positive Negative CCT heading No ' Germany Netherlands Denmark UnitedKingdom Belgium/ Luxembourg Ireland Italy France Greece Spain Portugal DM/100 kg Fl/ 100 kg Dkr/ 100 kg £/ 100 kg Bfrs/Lfrs/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg Esc/ 100 kg 21.07 C I 21.07 C II a) 21.07 C II a) H 21.07 C II b) 21.07 C II b) ( 1S ) 21.07 D I a) 1 21.07 D I a) 2 21.07 D I b) 1 21.07 D I b) 2 21.07 D I b) 3 21.07 D II a) 1 ( 4) 21.07 D II a) 2 ( 4) 21.07 D II a) 3 ( 4 ) 21.07 D II a) 4 ( 4 ) 21.07 D II b) C) 21.07 G II a) 1 (8 ) O 21.07 G II a) 1 (8 ) ( 9) ( ,3 ) 21:07 G II a) 1 (8 ) ( 9 ) ( 15 ) 21.07 G II a) 2 aa) (8 ) (') 21.07 G II a) 2 aa) (8 ) (9) ( 13 ) 21.07 G II a) 2 aa) (8 ) 0 (1S ) 21.07 G II a) 2 bb) (8 ) (9) 21.07 G II a) 2 bb) (8 ) (') ( ») 21.07 G II a) 2 bb) ( 8 ) ( 9 ) ( l5 ) 21.07 G II a) 2 cc) (8 ) (9) 21.07 G II a) 2 cc) (8 ) (9) ( 13 ) 21.07 G II a) 2 cc) ( 8 ) (9) ( 15 ) 21.07 G II b) 1 (8 ) ( 9) 21.07 G II b) 1 (8 ) ( 9) (") 21.07 G II b) 1 (8 ) ( 9) ( 15 ) 21.07 G II b) 2 aa) (8 ) (9) 21.07 G II b) 2 aa) (8 ) (9) (") 21.07 G II b) 2 aa) (8 ) (9) ( ,5 ) 21.07 G II b) 2 bb) (8 ) (9) 21.07 G II b) 2 bb) (8 ) (9) ( 13 ) 21.07 G II b) 2 bb) ( 8 ) (9) ( 15 ) 21.07 G II c) 1 ( 8 ) O 21.07 G II c) 1 (8 ) ( 9 ) ( 13 ) 21.07 G II c) 1 (8 ) (") ( 15 ) 21.07 G II c) 2 aa) ( ») ( 9) 21.07 G II c) 2 aa) ( 8 ) (9) ( 13 ) 21.07 G II c) 2 aa) ( 8 ) (9) ( 15 ) 21.07 G II c) 2 bb) (8 ) ( 9) 21.07 G II c) 2 bb) (8 ) (9) ( 13 ) 21.07 G II c) 2 bb) (8 ) (9) ( 15 ) 21.07 G II d) 1 21.07 G II d) 1 ( 13 ) 21.07 G II d) 1 ( 1S ) 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 No L 166/6 Official Journal of the European Communities 23 . 6 . 86 Positive Negative CCT heading No Germany Netherlands Denmark UnitedKingdom Belgium/ Luxembourg Ireland Italy France Greece Spain Portugal DM/100 kg F1/X00 kg Dkr/ 100 kg £/ 100 kg Bfrs/Lfrs/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg Esc/ 100 kg 21.07 G II d) 2 0 21.07 G II d) 2 ( ») 0 21.07 G II d) 2 O 0 21.07 G II e) 173,72 21.07 G II e) ( 13 ) 173,72 21.07 G II e) ( 15 ) 173,72 21.07 G III a) 1 0 21.07 G III a) 1 ( 13) 0 21.07 G III a) 1 ( 15) 0 21.07 G III a) 2 aa) 0 21.07 G III a) 2 aa) ( 13 ) 0 21.07 G III a) 2 aa) ( 15 ) 0 21.07 G III a) 2 bb) 0 21.07 G III a) 2 bb) ( 13 ) 0 21.07 G III a) 2 bb) ( IS ) 0 21.07 G III b) 1 0 21.07 G III b) 1 ( 13 ) 0 21.07 G III b) 1 ( 15 ) 0 21.07 G III b) 2 0 21.07 G III b) 2 H 0 21.07 G III b) 2 ( 1S ) 0 21.07 G III c) 1 0 21.07 G III c) 1 (") 0 21.07 G III c) 1 ( 15 ) 0 21.07 G III c) 2 0 21.07 G III c) 2 ( ») 0 21.07 G III c) 2 ( 1S ) 0 21.07 G III d) 1 0 21.07 G III d) 1 (u) 0 21.07 G III d) 1 O 0 21.07 G III d) 2 0 21.07 G III d) 2 (13) 0 21.07 G III d) 2 ( 15) 0 21.07 G III e) 0 21.07 G III e) (") 0 21.07 G III e) ( 1S) 0 21.07 G IV a) 1 0 21.07 G IV a) 1 (") 0 21.07 G IV a) 1 ( 15 ) 0 21.07 G IV a) 2 0 21.07 G IV a) 2 ( ,3 ) 0 21.07 G IV a) 2 ( 1S) 0 21.07 G IV b) 1 0 21.07 G IV b) 1 (1J) 0 21.07 G IV b) 1 ( 15) 0 21.07 G IV b) 2 0 21.07 G IV b) 2 ( ,J) 0 21.07 G IV b) 2 ( l5 ) 0 21.07 G IV c) 0 23.6 . 86 Official Journal of the European Communities No L 166/7 Positive Negative CCT heading No Germany Netherlands Denmark UnitedKingdom Belgium/ Luxembourg Ireland Italy France Greece Spain Portugal DM/ 100 kg Fl/ 100 kg Dkr/ 100 kg £/ 100 kg Bfrs/Lfrs/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/100 kg Pta/ 100 kg Esc/100 kg 21.07 G IV c) ( ») 0 21.07 G IV c) ( 15 ) 0 21.07 G V a) 1 0 21.07 G V a) 1 H 0 21.07 G V a) 1 (") 0 21.07 G V a) 2 0 21.07 G V a) 2 ( 13 ) 0 21.07 G V a) 2 ( 15 ) 0 21.07 G V b) 0 21.07 G V b) ( 15 ) 0 21.07 G V b) (15 ) 0 21.07 G VI to IX (5 ) 29.04 C III a) 1 0 29.04 C III a) 2 193,33 29.04 C III b) 1 0 29.04 C III b) 2 274,96 35.05 A 0 38.19 T I a) 0 38.19 T I b) 193,33 38.19 T II a) 0 38.19 T lib) 274,96 No L 166/ 8 Official Journal of the European Communities 23 . 6 . 86 (') In the case of goods not containing added whey, lactose , casein or caseinates the monetary compensatory amount shall be calculated on the basis of the quantity of sugar and/or of skimmed-milk contained in such goods . However, where the monetary compensatory amount re ­ sulting from this calculation is greater than that fixed above, the latter' shall be applied . (2 ) Amounts applicable as appropriate on goods falling within subheadings 21.07 G VI to IX. C) At the time of the completion of customs formalities , the party concerned shall be required to state in the declaration provided for this purpose :  the actual content by weight of skimmed-milk powder contained in the goods ,  the added whey and/or lactose and/or casein and/or caseinates content and the lactose content of the added whey, per 100 kg of finished product . The compensatory amount is calculated for the actual quantity of skimmed-milk powder contained in the goods . ( 5 ) Amount to be calculated on the basis of the actual quantities of any cereals or products resulting from their processing, sugar, milk or milk products , contained in the goods . Apply to these quantities the compensatory amount applied when such products are traded as such . (') These amounts shall not apply to goods in immediate packings of a net capacity of 1 kg or less . ( 7 ) For goods falling within this subheading, the monetary compensatory amount shall be applied only according to the weight of the macaroni , spaghetti and similar products . (') If the product contains added whey and/or lactose and/or casein and/or caseinates no compensatory amount shall be granted for the milk products incorporated ; in such cases the compensatory amount is to be calculated on the quan ­ tities of common wheat and sugar indicated in the Annex to Regulation (EEC) No 3034/80 , less 10 % . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated ,  customs import formalities carried out in a Member State the currency of which has depreciated ,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. However, if compensatory amounts have to be charged, the amounts fixed shall apply normally . (') The first and second parts of note ( 8 ) shall not apply to goods in immediate packings of a net capacity of 1 kg or less . ( 10) Preparations for the manufacture of chocolate or chocolate milk crumb , containing more than 6,5 % but less than 1 1 °/o by weight of milkfats , more than 6,5 % but less than 15 % by weight of cocoa, and more than 50 % but less than 60 % by weight of sucrose (including invert sugar expressed as sucrose), presented in irregular pieces . (u ) Amount applicable to chocolate milk crumb as defined in note ( 10) above , if it contains reduced-price butter under the Regulations given in note (4) to Part 5 of this Annex. (u) Amount applicable to products other than those falling under notes (10), (n ) above and ("), ( ,5 ) below. (u) Amount applicable to products other than those falling under note ( 15 ) below, if they contain reduced-price butter under the Regulations given in note (4) to Part 5 of this Annex. ( 15 ) Amount applicable to ice-cream and to preparations for making ice-cream and similar edible products called 'ice-mix', if they contain reduced-price butter under the Regulations given in note ( 4) to Part 5 of this Annex . 23.6 . 86 Official Journal of the European Communities No L 166/9 ANNEX II Monetary coefficients Member States Products Germany Nether ­lands United Kingdom BLEU Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 0,982 0,982 1,077 1,015 1,033 1,241  Milk and milk products 0,971 0,971 1,077   1,015 1,017 1,241     Pigmeat 0,982 0,982 1,107   1,065 1,047 1,418 1,015 1,014   Sugar 0,982 0,982 1,107   1,065 1,063 1,418 1,015 1,014 1,032  Cereals 0,976 0,976 1,107   1,065 1,063 1,418 1,015 1,014   Eggs and poultry and albumins 0,982 0,982 1,107   1,065 1,063 1,418 1,015 1,014   Wine -l I-I-l 1,030 1,012 1,383     Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar 0,982 0,976 0,971 0,982 0,982 0,976 0,971 0,982 1,077 1,107 1,077 1,107   1,015 1,065 1,015 1,065 1,017 1,063 1,017 1,063 1,241 1,418 1,241 1,418 1,015 1,015 1,014 1,014 1,014 1,032 1,032 ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit = 2,97570 0,536979 0,145960 0,464708 0,164358 0,0479083 0,0433859 9,17037 9,84083 9,28771 Bfrs/Lfrs Dkr DM FF Fl £ (Irl) £ (UK) Dr Esc Pta 1 £ (UK) = 68,6124 12,4299 3,35991 10,7003 3,78105 1,10709 2 304,89 210,386 227,465 214,654 Bfrs/Lfrs Dkr DM FF Fl £ (Irl ) Lit Dr Esc Pta 1 £ (Irl) = 61,2606 11,1072 2,99926 9,76610 3,37938 0,903278 2 087,32 191,172 204,948 193,651 Bfrs/Lfrs Dkr DM FF Fl £ (UK) Lit Dr Esc Pta No L 166/ 10 Official Journal of the European Communities 23 . 6 . 86 ANNEX IV Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , the monetary compensatory amounts fixed in advance in the case of Italy, France, the United Kingdom, Greece, Spain and Portugal from 23 June 1986 until the dates set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports and exportscarried out from Italy Cereals Sugar Wine 0,399407 0,241980 0 1 July 1986 1 July 1986 1 September 1986 France Cereals and sugar Wine 0,772656 0 1 July 1986 1 September 1986 United Kingdom Cereals and sugar 0,871403 1 July 1986 Greece Cereals and sugar Wine 0,660000 0,616136 1 July 1986 1 September 1986 Spain Cereals and sugar Wine 0 0 1 July 1986 1 September 1986 Portugal Sugar 0,694162 1 July 1986